Appeal from order, Supreme Court, New York County (Bruce Allen, J.), entered on or about May 1, 2000, which denied petitioner’s application to annul respondent’s determination denying petitioner’s request for parole release, unanimously dismissed as moot, without costs.
This proceeding challenges the determination made by the Parole Board after a hearing held on November 17,1998, which was affirmed on appeal by the Division of Parole on July 19, 1999. On November 8, 2000, petitioner appeared before the Board for his next scheduled parole hearing and the Board, once again, denied parole. In view of petitioner’s reappearance before the Parole Board, the instant appeal is moot and must be dismissed (see, Matter of Aviles v Travis, 282 AD2d 787; Matter of Feneque v New York State Div. of Parole, 252 AD2d 469). Concur — Ellerin, J.P., Lerner, Rubin, Buckley and Friedman, JJ.